DETAILED ACTION
This Office Action is in response to an application filed on January 9, 2020, in which claims 1 through 20 are pending, and ready for examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to FAI Preinterview First Action
The response to Preinterview first office action filed on July 19, 2021 has been entered and made of record.  

Response to Amendment
In the response filed on July 19, 2021, claims 1, 4, 5, 8-13, 15-17, 19 and 20 have been proposed to be amended.  In an Examiner’s Amendment as indicted herein, infra, said proposed claim amendments have been entered.  Claims 1-20 are thus pending in the application.  

Applicant’s arguments and/or amendments to the claims, in addition to the Examiner’s Amendment below, have overcome each and every Notification of Rejection previously set forth in the Preinterview first office action mailed June 25, 2021.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 8, 2020 and September 18, 2020 were filed before the mailing date of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Claims 1, 4, 5, 8-13, 15-17, 19 and 20 to be amended as proposed by Applicant, set forth in the “PROPOSED CLAIM AMENDMENTS FO [sic] FIRST ACTION INTERVIEW AGENDA, submitted on July 19, 2021.  

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an Examiner’s statement of reasons for allowance:

With regard to independent claims 1, 19, and 20, the closest prior art of record appears to be Basso, Jr., et al., U.S. Patent No. 6,131,090, Ball, et al., U.S. et al., U.S. Pub. No. 2010/0122327.  Examiner finds that it would not be obvious to one of ordinary skill in the art to reasonably combine the various teachings of the cited references to arrive at the claimed invention, within the scope and context of the claimed invention.  In determining the scope and content of the prior art, ascertaining the differences between the claimed invention and the prior art, and resolving the level of ordinary skill in the pertinent art, Examiner concludes that the disclosed invention of claims 1, 19, and 20 are non-obvious.  

Dependent claims 2-18 are each dependent from claim 1, and are therefore allowed under the same rationale.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
August 28, 2021